On the merits, Field, C. J. at the October term delivered the opinion of the Court
—Baldwin, J. and Cope, J. concurring.
The plaintiff seeks to enjoin the sale of certain personal property under an execution issued upon a judgment recovered against him in a Justice’s Court, and bases his claim for relief upon the ground that the Court never acquired any jurisdiction of his person. He avers that the summons issued in the action, in which the judgment was entered, was never served upon him. If this averment be true, he has an effectual remedy by motion to the Court to set the execution aside. The Justice possesses the power at all times to arrest process issued upon judgments entered in his docket which are void. If upon a proper presentation of the facts, the Justice should deny the motion, the plaintiff can appeal to the County Court from the judgment, if the time for that purpose has not elapsed, and raise by motion there the question as to the jurisdiction of the Justice. The appeal would be upon a question of law, and would of course be heard upon the papers in the action, or upon a statement prepared. (See sec. 625, Pr. Act, as amended in 1855.) But if the time to appeal has elapsed, the plaintiff can apply to the County Court for a writ of certiorari, and by that proceeding obtain a review of the action of the Justice in rendering the judgment, so far as the question of jurisdiction is concerned.
Judgment affirmed.